News Release Contact: Juan José Orellana Investor Relations Molina Healthcare, Inc. 562-435-3666, ext. 111143 MOLINA HEALTHCARE REPORTS SECOND QUARTER 2007 RESULTS Long Beach, California (August 2, 2007) – Molina Healthcare, Inc. (NYSE: MOH) today announced its financial results for the second quarter and six months ended June 30, 2007. Net income for the quarter ended June 30, 2007, increased to $13.3 million, or $0.47 per diluted share, compared with net income of $13.2 million, or $0.47 per diluted share, for the quarter ended June 30, 2006. Net of certain out-of-period items, earnings for the quarter increased to $0.45 per share from $0.36 per share for the second quarter of 2006.The out-of-period items affecting comparability between quarters are as follows (all amounts are net of taxes): · In the second quarter of 2006, the Company had recorded a benefit of approximately $0.11 per diluted share as aresult ofpositive prior period claims development related to the Company’s claims liability at December 31, 2005. · In the second quarter of 2007, the Company recorded a benefitof approximately $0.04 per diluted share (net of premium taxes and related medical costs) due to the receipt of a premium increase in San Diego County, California, retroactive to July 1, 2006. · In the second quarter of 2007, the Company recorded a charge of approximately $0.02 per diluted share related to the impairment of certain purchased software. The Company’s improved second quarter performance was primarily the result of four factors: · A 26.5% increase in premium revenue. · An improvement to the combined medical cost performance at the Company’s legacy health plans in California, Michigan, New Mexico, Utah, and Washington.Excluding the retroactive premium rate increase in San Diego County and the out-of-period claims benefit in 2006, the combined medical care ratio of these five legacy plans declined by 40 basis points, from 84.2% in the second quarter of 2006 to 83.8% in the second quarter of 2007. · An improvement of 90 basis points in the percentage of revenue spent on general and administrative expenses other than premium taxes. · An increase to investment income. -MORE- MOH Reports Second Quarter Results Page 2 August 2, 2007 Net income for the first six months of 2007 was $22.9 million, or $0.81 per diluted share, compared with net income of $21.7 million, or $0.77 per diluted share, for the first six months of 2006. Commenting on the results, J. Mario Molina, M.D., president and chief executive officer of Molina Healthcare, Inc., said, “We are pleased with our second quarter results.Our enrollment increased year-over-year, which helped lower our core general and administrative expense ratio.We are seeing continued improvement to our medical care ratio due to our continued focus on medical costs.” Earnings Per Share Guidance The Company also confirmed its previously issued earnings per diluted share guidance for fiscal year 2007 of between $1.75 and $1.90.The Company believes that its improved medical cost performance will offset any shortfalls in anticipated enrollment in its Ohio plan and its Medicare Advantage plans.The Company will update its guidance for 2007 as future developments warrant, including the Company’s obtaining additional clarity regarding various issues such as the following: · Proposed changes to the New Mexico contract that may allow the Company to increase income by reducing the amount of revenue previously reserved for potential repayment to the state. · Potential premium rate increases in California, Michigan and New Mexico. · Potential increases to the medical care costs of the Washington plan due to changes to the Medicaid in-patient fee schedule to take effect in that state on August 1, 2007. Financial Results – Comparison of Quarters Ended June 30, 2007 and 2006 Premium revenue for the second quarter of 2007 was $607.1 million, an increase of $127.3 million, or 26.5%, over premium revenue of $479.8 million for the second quarter of 2006.The increase in premium revenue in the second quarter of 2007 was driven by increased membership in the Company’s Ohio and Texas start-up health plans and by the acquisition of Cape Health Plan in Michigan effective May 15, 2006. The Ohio health plan contributed $111.5 million in premium revenue in the second quarter of 2007, an increase of $93.0 million from a year ago. The Texas health plan, which commenced operations in September 2006, contributed $25.0 million in premium revenue in the second quarter of 2007. The premium revenue from the Company’s Michigan health plan increased $19.6 million due primarily to the acquisition of Cape Health Plan. -MORE- MOH Reports Second Quarter Results Page 3 August 2, 2007 The Indiana health plan, where the Company ceased serving members effective January 1, 2007, contributed no premium revenue in the second quarter of 2007 compared with $16.7 million in premium revenue in the second quarter of 2006. As noted above, the Company’s California health plan benefited from a rate increase for its Medicaid membership in San Diego County retroactive to July 1, 2006.This increase of approximately 5% added approximately $2.9 million to premium revenue in the second quarter, of which approximately $2.2 million related to the last half of 2006 and the first quarter of 2007. Medical care costs as a percentage of premium revenue (the medical care ratio) increased to 85.1% in the second quarter of 2007 from 83.7% in the second quarter of 2006.Excluding the impact of the $5.0 million benefit for favorable out-of-period claims development in the second quarter of 2006, the Company’s medical care ratio increased 37 basis points year-over-year.Excluding the collective impact of the 2006 out-of-period claims development, the retroactive premium rate increase in San Diego County, the Company’s discontinued Indiana health plan and the Ohio and Texas start-up health plans, the Company’s medical care ratio would have been 83.8% for the second quarter of 2007 as compared with 84.2% for the second quarter of 2006, an improvement of40 basis points year-over-year. The medical care ratios reported by the Ohio and Texas health plans for the second quarter of 2007 were 91.1% and 91.3%, respectively.Medical care ratios for both Ohio and Texas in the second quarter of 2007 improved sequentially.The Company continues to monitor the development of medical care costs in both these states.While the Company believes its claims reserves in Ohio and Texas are appropriate, the limited claims payment experience for the many members who have been added during 2007 adds a degree of uncertainty to these estimates that is not found in the Company’s more mature health plans. The Company’s California health plan continued to make progress in managing its medical care costs during the second quarter of 2007.Absent the out-of-period revenue related to the San Diego rate increase, the California health plan reported a medical care ratio of 82.2% in the second quarter of 2007 compared with 89.4% a year earlier.The improved medical cost performance in California is primarily due to the success of provider re-contracting efforts and stable medical care utilization. The Washington health plan reported an increase in its medical care ratio to 80.2% for the second quarter of 2007 compared with 77.1% for the second quarter of 2006, primarily due to higher specialty fee for service costs. The Michigan health plan reported an increase in its medical care ratio to 83.3% for the second quarter of 2007 compared with 78.6% for the second quarter of 2006.The higher medical care ratio is due to higher capitation and specialty fee-for-service costs.The Company has increased capitation payments to primary care physicians in Michigan in an effort to increase enrollment. -MORE- MOH Reports Second Quarter Results Page 4 August 2, 2007 The New Mexico health plan reported an increase in its medical care ratio to 86.3% in the second quarter of 2007 compared with 80.7% in the second quarter of 2006.The New Mexico health plan recorded a $3.2 million decrease to premium revenue during the second quarter of 2007 in order to comply with contractual terms that require the plan to spend aspecified minimumpercentage of premium revenue on direct medical care costs.No such adjustments were made to revenue during the first half of 2006.Absent this accrual, the New Mexico health plan’s medical care ratio in the second quarter of 2007 would have been 82.1%, an increase of 140 basis points as compared with the second quarter of 2006.The remaining increase in the medical care ratio is partially due to increased enrollment in that state’s uninsured adult program (the State Coverage Initiative), where the Company has experienced a higher medical care ratio than in its Medicaid population. The Company’s days in claims payable were 54 days at June 30, 2007, March 31, 2007, and June30, 2006. General and administrative expenses were $67.2 million, or 10.9% of total revenue, for the second quarter of 2007 as compared with $56.3 million, or 11.6% of total revenue, for the second quarter of 2006. Core G&A expenses (defined as G&A expenses less premium taxes) increased $5.3 million year-over-year, but decreased as a percentage of revenue by 0.9%, from 8.6% in the second quarter of 2006 to 7.7% in the second quarter of 2007, and from 7.9% in the first quarter of 2007.The decline in Core G&A as a percentage of total revenue is primarily due to higher premium revenue rather than to a decline in absolute G&A expenses.Core G&A on a per member per month basis increased slightly (less than 1%) in the second quarter of 2007 when compared with the second quarter of 2006, while premium revenue per member per month increased by over 13%. Financial Results – Comparison of Six Months Ended June 30, 2007 and 2006 Premium revenue for the six months ended June 30, 2007, was $1,163.4 million, an increase of $234.3 million, or 25.2%, over premium revenue of $929.1 million for the six months ended June 30, 2006.The increase in premium revenue for the first half of 2007 was driven by increased membership in the Company’s Ohio and Texas start-up health plans and by the acquisition of Cape Health Plan in Michigan effective May 15, 2006. The Ohio health plan contributed $186.4 million in premium revenue in the first half of 2007, an increase of $157.8 million from a year ago. The Texas health plan, which commenced operations in September 2006, contributed $39.4 million in premium revenue in the first half of 2007. The premium revenue from the Company’s Michigan health plan increased $65.7 million due primarily to the acquisition of Cape Health Plan. -MORE- MOH Reports Second Quarter Results Page 5 August 2, 2007 The Indiana health plan, where the Company ceased serving members effective January 1, 2007, contributed no premium revenue in the first half of 2007 compared with $30.2 million in premium revenue in the first half of 2006. Medical care costs as a percentage of premium revenue (the medical care ratio) increased to 85.4% in the first half of 2007 from 84.5% in the first half of 2006. The medical care ratios reported by the Ohio and Texas health plans for the first half of 2007 were 91.6% and 91.7%, respectively.The Company has previously disclosed its expectation that Ohio and Texas would experience medical care ratios higher than those historically experienced by the Company as a whole.Additionally, as noted above, the limited claims payment experience for the many members who have been added during 2007 adds a degree of uncertainty to the Ohio and Texas expense estimates that is not found in the Company’s more mature health plans. As discussed earlier, the medical care costs in the second quarter of 2006 included $5.0 million of positive reserve development.Excluding the Company’s Ohio, Texas and Indiana health plans, the retroactive premium rate increase in San Diego County and the positive reserve adjustment, the Company’s medical care ratio would have been 84.1% for the first half of 2007 as compared with 84.6% for the first half of 2006.The Company attributes the improvement of 50 basis points year-over-year to its various medical care cost control initiatives. The Company’s health plans in California and Washington reported lower medical care ratios in the first half of 2007 when compared with the same period in 2006, while the Company’s Michigan health plan reported an increase in its medical care ratio. The California health plan’s medical care ratio declined to 81.3% for the six months ended June30, 2007, compared with 86.4% for the same six-month period of 2006.Absent the out-of-period revenue related to the San Diego rate increase, the California health plan reported a medical care ratio of 82.2% in the first half of 2007, an improvement of 420 basis points year-over-year. The Washington health plan reported a decrease in its medical care ratio to 80.6% in the first half of 2007 compared with 81.2% in the first half of 2006, principally due to lower hospital and specialty costs. The Michigan health plan reported an increase in its medical care ratio to 83.9% for the six months ended June 30, 2007, compared with 77.9% for the six months ended June 30, 2006.The higher medical care ratio is due to higher capitation and specialty fee for service costs. The New Mexico health plan reported an increase in its medical care ratio to 86.2% in the first half of 2007 compared with 83.3% in the first half of 2006.The New Mexico health plan recorded a $7.8 million decrease to premium revenue during the first half of 2007 in order to comply with contractual terms that require the Company to spend aspecified mimimumpercentage of premium revenue on direct medical care costs.No such adjustments were made to revenue during the first half of 2006.Absent this accrual, the New Mexico health plan’s medical care ratio in the first half of 2007 would have been 80.9%, an improvement of 240 basis points year-over-year. -MORE- MOH Reports Second Quarter Results Page 6 August 2, 2007 General and administrative expenses were $130.6 million, or 11.1% of total revenue, for the first half of 2007 as compared with $107.5 million, or 11.5% of total revenue, for the first half of 2006. Core G&A expenses decreased to 7.8% of total revenue for the six months ended June 30, 2007, compared with 8.6% in the same period of 2006.The decline in Core G&A as a percentage of total revenue is due to higher premium revenue than commensurate G&A expenses.Core G&A on a per member per month basis increased slightly (less than 1%) in the first half of 2007 when compared with the first half of 2006, while premium revenue per member per month increased by over 10%. Cash Flow Cash provided by operating activities for the six months ended June 30, 2007, was $88.0 million.For the same period in 2006, cash provided by operating activities was $38.6 million.Net income, increased deferred revenue at the Company’s Ohio health plan and the timing of payments for medical claims and benefits payable were the primary sources of cash provided by operating activities.Medical claims liabilities of the Indiana health plan, which had no membership effective January 1, 2007, declined by $18.2 million between December 31, 2006 and June 30, 2007.Absent the Indiana claims run-out, medical claims liabilities increased by $31.4 million during the six months ended June 30, 2007, as a result of enrollment growth at the Company’s Ohio and Texas health plans. During the first half of 2007, the Company repaid $15.0 million owed under its $200 million credit facility.At June 30, 2007, the Company owed $30.0 million under the facility. On a consolidated basis, at June 30, 2007, the Company had cash and investments (exclusive of restricted investments) of approximately $550.0 million.The parent company had cash and investments of approximately $31.9 million. Conference Call The Company’s management will host a conference call and webcast to discuss its second quarter results at 5:00 p.m. Eastern Time on Thursday, August 2, 2007.The telephone number for this interactive conference call is 212-676-5392, and the live webcast of the call can be accessed on the Company’s website at www.molinahealthcare.com, or at www.earnings.com.A 30-day online replay will be available beginning approximately one hour following the conclusion of the call and webcast. -MORE- MOH Reports Second Quarter Results Page 7 August 2, 2007 Molina Healthcare, Inc. is a multi-state managed care organization that arranges for the delivery of healthcare services to persons eligible for Medicaid and other government-sponsored programs for low-income families and individuals.Molina Healthcare, Inc. currently operates health plans in California, Michigan, New Mexico, Ohio, Texas, Utah and Washington.More information about Molina Healthcare, Inc. can be obtained at www.molinahealthcare.com. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995:This press release contains “forward-looking statements” identified by words such as “will,” “expects” or ”expectations,” “believes,” “anticipates,” “plans,” “projects,” “estimates,” “intends,” and similar words and expressions.In addition, any statements that explicitly or impliedly refer to earnings guidance, expectations, projections, or their underlying assumptions, or other characterizations of future events or circumstances, are forward-looking statements.All of our forward-looking statements are based on current expectations and assumptions that are subject to numerous known and unknown risks, uncertainties, and other factors that could cause actual results to differ materially.Such factors include, without limitation, risks related to: the continuing achievement of a decrease in the medical care ratio of our start-up health plans in Ohio and Texas; the continuing achievement of projected savings from a decrease in the medical care ratio of our California health plan; an increase in enrollment in our Ohio and Texas health plans and in our dual eligible population consistent with our expectations; our ability to reduce administrative costs in the event enrollment or revenue is lower than expected; higher than expected costs associated with the addition of new members in Ohio or Texas or dual eligible members and risks related to our lack of experience with such members; our ability to accurately estimate incurred but not reported medical costs; the securing of adequate premium rate increases, particularly in the states of California, Michigan, and New Mexico; the rebasing of DRG rates in Washington; costs associated with the non-renewal and run-out of the Medicaid contract of our Indiana health plan; the successful renewal and continuation of the government contracts of our health plans; the finalization of a contract amendment in New Mexico consistent with our expectations; increased administrative costs in support of the Company’s efforts to expand Medicare membership; the payment of savings sharing income by the state of Utah to our Utah plan consistent with our expectations;the availability of adequate financing to fund and/or capitalize our acquisitions and start-up activities; the successful and cost-effective integration of our acquisitions; membership eligibility processes and methodologies; unexpected changes in member utilization patterns, healthcare practices, or healthcare technologies; high dollar claims related to catastrophic illness; changes in federal or state laws or regulations or in their interpretation; failure to maintain effective and efficient information systems and claims processing technology; the favorable resolution of pending litigation or arbitration; funding decreases in the Medicaid, SCHIP, or Medicare programs or the failure to timely renew the SCHIP program; competition; epidemics such as the avian flu; and other risks and uncertainties as detailed in our reports and filings with the Securities and Exchange Commission and available on its website at www.sec.gov.All forward-looking statements in this release represent our judgment as of August 2, 2007.We disclaim any obligation to update any forward-looking statement to conform the statement to actual results or changes in our expectations. -MORE- MOH Reports Second Quarter Results Page 8 August 2, 2007 MOLINA HEALTHCARE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except for per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenue: Premium revenue $ 607,127 $ 479,823 $ 1,163,362 $ 929,117 Investment income 6,761 4,811 13,429 8,893 Total revenue 613,888 484,634 1,176,791 938,010 Expenses: Medical care costs: Medical services 117,317 86,020 228,208 160,878 Hospital and specialty services 336,587 267,689 644,729 530,559 Pharmacy 62,961 48,006 120,405 93,525 Total medical care costs 516,865 401,715 993,342 784,962 General and administrative expenses 67,208 56,308 130,596 107,521 Depreciation and amortization 6,749 4,870 13,192 9,632 Impairment charge on purchased software (1) 782 - 782 - Total expenses 591,604 462,893 1,137,912 902,115 Operating income 22,284 21,741 38,879 35,895 Other expense: Interest expense (725 ) (577 ) (1,850 ) (991 ) Total other expense (725 ) (577 ) (1,850 ) (991 ) Income before income taxes 21,559 21,164 37,029 34,904 Income tax expense 8,245 8,012 14,123 13,162 Net income $ 13,314 $ 13,152 $ 22,906 $ 21,742 Net income per share: Basic $ 0.47 $ 0.47 $ 0.81 $ 0.78 Diluted $ 0.47 $ 0.47 $ 0.81 $ 0.77 Weighted average number of common shares and potentially dilutive common shares outstanding 28,343,000 28,270,000 28,309,000 28,207,000 Operating Statistics: Medical care ratio (2) 85.1 % 83.7 % 85.4 % 84.5 % General and administrative expense ratio (3), excluding premium taxes 7.7 % 8.6 % 7.8 % 8.6 % Premium taxes included in general and administrative expenses 3.2 % 3.0 % 3.3 % 2.9 % Total general and administrative expense ratio 10.9 % 11.6 % 11.1 % 11.5 % Depreciation and amortization expense ratio (4) 1.1 % 1.0 % 1.1 % 1.0 % Effective tax rate 38.2 % 37.9 % 38.1 % 37.7 % (1) Amounts represent an impairment charge related to commercial software no longer used for operations. (2) Medical care ratio represents medical care costs as a percentage of premium revenue. (3) General and administrative expense ratio represents such expenses as a percentage of total revenue. (4) Depreciation and amortization expense ratio represents such expenses as a percentage of total revenue. -MORE- MOH Reports Second Quarter Results Page 9 August 2, 2007 MOLINA HEALTHCARE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) June 30, Dec. 31, 2007 2006 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 471,502 $ 403,650 Investments 78,492 81,481 Receivables 106,309 110,835 Income tax receivable 2,515 7,960 Deferred income taxes 2,708 313 Prepaid expenses and other current assets 10,616 9,263 Total current assets 672,142 613,502 Property and equipment, net 45,503 41,903 Goodwill and intangible assets, net 137,274 143,139 Restricted investments 23,480 20,154 Receivable for ceded life and annuity contracts 31,400 32,923 Other assets 12,926 12,854 Total assets $ 922,725 $ 864,475 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical claims and benefits payable $ 303,239 $ 290,048 Deferred revenue 44,325 18,120 Accounts payable and accrued liabilities 51,815 46,725 Total current liabilities 399,379 354,893 Long-term debt 30,000 45,000 Deferred income taxes 3,576 6,700 Liability for ceded life and annuity contracts 31,400 32,923 Other long-term liabilities 9,723 4,793 Total liabilities 474.078 444,309 Stockholders’ equity: Common stock, $0.001 par value; 80,000,000 shares authorized; issued and outstanding: 28,284,263 shares at June 30, 2007, and 28,119,026 shares at December 31, 2006 28 28 Preferred stock, $0.001 par value; 20,000,000 shares authorized, no shares issued and outstanding — — Additional paid-in capital 179,815 173,990 Accunulated other comprehensive loss (141 ) (337 ) Retained earnings 289,335 266,875 Treasury stock (1,201,174 shares, at cost) (20,390 ) (20,390 ) Total stockholders'equity 448,647 420,166 Total liabilities and stockholders' equity $ 922,725 $ 864,475 -MORE- MOH Reports Second Quarter Results Page 10 August 2, 2007 MOLINA HEALTHCARE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six Months Ended June 30, 2007 2006 Operating activities: Net income $ 22,906 $ 21,742 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 13,192 9,632 Amortization of capitalized credit facility fees 475 429 Deferred income taxes (4,763 ) (2,483 ) Stock-based compensation 3,644 2,747 Changes in operating assets and liabilities: Receivables 4,526 (6,208 ) Prepaid expenses and other current assets (1,353 ) 3,098 Medical claims and benefits payable 13,191 9,919 Deferred revenue 26,205 — Accounts payable and accrued liabilities 4,736 (2,922 ) Income taxes 5,232 2,634 Net cash provided by operating activities 87,991 38,588 Investing activities: Purchases of property and equipment (10,440 ) (7,333 ) Purchases of investments (42,816 ) (57,737 ) Sales and maturities of investments 46,117 66,476 Net cash acquired in purchase transactions — 5,820 (Increase) decrease in restricted cash (3,326 ) 940 Increase in other long-term liabilities 4,484 106 Increase in other assets (864 ) (1,070 ) Net cash (used in) provided by investing activities (6,845 ) 7,202 Financing activities: Borrowings under credit facility — 20,000 Repayment of amounts borrowed under credit facility (15,000 ) (5,000 ) Payment of credit facility fees (475 ) — Repurchase and retirement of common stock (117 ) — Tax benefit from exercise of employee stock options recorded as additional paid-in capital 642 653 Proceeds from exercise of stock options and employee stock purchases 1,656 1,472 Net cash (used in) provided by financing activities (13,294 ) 17,125 Net increase in cash and cash equivalents 67,852 62,915 Cash and cash equivalents at beginning of period 403,650 249,203 Cash and cash equivalents at end of period $ 471,502 $ 312,118 -MORE- MOH Reports Second Quarter Results Page 11 August 2, 2007 MOLINA HEALTHCARE, INC. MEMBERSHIP DATA (Unaudited) June 30, March 31, June 30, Total Ending Membership by Health Plan: 2007 2007 2006 California 291,000 294,000 307,000 Michigan 217,000 221,000 232,000 New Mexico 66,000 65,000 59,000 Ohio 138,000 127,000 30,000 Texas 30,000 31,000 N/A (2) Utah 47,000 49,000 57,000 Washington 287,000 287,000 286,000 Subtotal 1,076,000 1,074,000 971,000 Indiana N/A (1) N/A (1) 37,000 (1) Total 1,076,000 1,074,000 1,008,000 (1) The Company’s Indiana health plan ceased serving members effective January 1, 2007. (2) The Company’s Texas health plan commenced operations in September 2006. Total Ending Membership by State for the Company’s June 30, March 31, June 30, Medicare Advantage Special Needs Plans: 2007 2007 2006 California 724 623 234 Michigan 459 183 50 Nevada 9 - - Utah 1,646 1,533 1,385 Washington 413 298 111 Total 3,251 2,637 1,780 Total Ending Membership by State for the Company’s June 30, March 31, June 30, Aged, Blind and Disabled (“ABD”) Population: 2007 2007 2006 California 10,728 10,681 10,261 Michigan 31,940 32,406 22,737 New Mexico 6,822 6,628 6,649 Ohio 15,117 3,959 - Texas 16,603 17,108 - Utah 6,876 6,749 6,961 Washington 2,693 2,674 2,679 Total 90,779 80,205 49,287 Quarter Ended Six Months Ended Total Member Months (1) June 30, March 31, June 30, June 30, June 30, by Health Plan: 2007 2007 2006 2007 2006 California 874,000 886,000 927,000 1,760,000 1,874,000 Michigan 658,000 669,000 565,000 1,327,000 996,000 New Mexico 197,000 192,000 176,000 389,000 354,000 Ohio 399,000 340,000 86,000 739,000 134,000 Texas 91,000 66,000 N/A (3) 157,000 N/A (3) Utah 145,000 151,000 179,000 296,000 360,000 Washington 860,000 856,000 858,000 1,716,000 1,726,000 Subtotal 3,224,000 3,160,000 2,791,000 6,384,000 5,444,000 Indiana N/A (2) N/A (2) 99,000 N/A (2) 178,000 Total 3,224,000 3,160,000 2,890,000 6,384,000 5,622,000 (1) Total member months is defined as the aggregate of each month’s ending membership for the period. (2) The Company’s Indiana health plan ceased serving members effective January 1, 2007. (3) The Company’s Texas health plan commenced operations in September 2006. -MORE- MOH Reports Second Quarter Results Page 12 August 2, 2007 MOLINA HEALTHCARE, INC. SELECTED FINANCIAL DATA BY HEALTH PLAN (Dollars in thousands except PMPM amounts) (Unaudited) Three Months Ended June 30, 2007 Premium Revenue Medical Care Costs Medical Premium Tax Total PMPM Total PMPM Care Ratio Expense California $ 94,710 $ 108.43 $ 76,185 $ 87.22 80.4 % $ 3,202 Michigan 121,427 184.43 101,184 153.68 83.3 % 7,364 New Mexico 61,337 312.44 52,949 269.71 86.3 % 1,394 Ohio 111,457 279.18 101,515 254.28 91.1 % 5,016 Texas 24,953 273.48 22,774 249.59 91.3 % 433 Utah 30,033 206.15 26,535 182.14 88.4 % — Washington 162,905 189.45 130,726 152.02 80.2 % 2,685 Other 305 — 4,997 — — (19 ) Total $ 607,127 $ 188.30 $ 516,865 $ 160.30 85.1 % $ 20,075 Three Months Ended June 30, 2006 Premium Revenue Medical Care Costs Medical Premium Tax Total PMPM Total PMPM Care Ratio Expense California $ 92,032 $ 99.34 $ 82,254 $ 88.79 89.4 % $ 2,957 Michigan 101,822 180.32 79,999 141.67 78.6 % 6,013 New Mexico 53,860 305.87 43,486 246.96 80.7 % 1,998 Ohio 18,467 214.96 16,696 194.35 90.4 % 813 Utah 43,626 243.58 40,062 223.67 91.8 % — Washington 153,344 178.64 118,284 137.80 77.1 % 2,646 Indiana 16,696 167.50 15,564 156.15 93.2 % — Other (24 ) — 5,370 — — — Total $ 479,823 $ 166.01 $ 401,715 $ 138.99 83.7 % $ 14,427 Six Months Ended June 30, 2007 Premium Revenue Medical Care Costs Medical Premium Tax Total PMPM Total PMPM Care Ratio Expense California $ 187,642 $ 106.64 $ 152,509 $ 86.68 81.3 % $ 6,232 Michigan 245,193 184.75 205,785 155.05 83.9 % 14,873 New Mexico 118,530 305.11 102,168 262.99 86.2 % 3,610 Ohio 186,401 252.13 170,777 231.00 91.6 % 8,388 Texas 39,409 250.35 36,122 229.47 91.7 % 690 Utah 60,960 205.88 55,001 185.76 90.2 % — Washington 324,887 189.33 261,985 152.67 80.6 % 5,369 Other 340 — 8,995 — — 14 Total $ 1,163,362 $ 182.23 $ 993,342 $ 155.60 85.4 % $ 39,176 Six Months Ended June 30, 2006 Premium Revenue Medical Care Costs Medical Premium Tax Total PMPM Total PMPM Care Ratio Expense California $ 185,571 $ 99.03 $ 160,316 $ 85.55 86.4 % $ 5,984 Michigan 179,530 180.31 139,901 140.51 77.9 % 10,754 New Mexico 109,440 309.09 91,124 257.36 83.3 % 3,875 Ohio 28,578 213.62 25,733 192.36 90.1 % 1,269 Utah 87,473 242.85 79,867 221.73 91.3 % — Washington 308,252 178.56 250,428 145.07 81.2 % 5,350 Indiana 30,247 169.70 27,596 154.83 91.2 % — Other 26 — 9,997 — — — Total $ 929,117 $ 165.26 $ 784,962 $ 139.62 84.5 % $ 27,232 -MORE- MOH Reports Second Quarter Results Page 13 August 2, 2007 MOLINA HEALTHCARE, INC. CHANGE IN MEDICAL CLAIMS AND BENEFITS PAYABLE (Dollars in thousands) (Unaudited) The following table shows the components of the change in medical claims and benefits payable for the six months ended June 30, 2007 and 2006: Six Months Ended June 30, 2007 2006 Balances at beginning of period $ 290,048 $ 217,354 Medical claims and benefits payable from business acquired during the period — 22,516 Components of medical care costs related to: Current year 1,036,378 819,466 Prior years (43,036 ) (34,504 ) Total medical care costs 993,342 784,962 Payments for medical care costs related to: Current year 764,638 603,585 Prior years 215,513 171,458 Total paid 980,151 775,043 Balances at end of period $ 303,239 $ 249,789 The Company’s claims liability includes an allowance for adverse claims development based on historical experience and other factors including, but not limited to, variation in claims payment patterns, changes in utilization and cost trends, known outbreaks of disease, and large claims.The Company’s reserving methodology is consistently applied across all periods presented.Accordingly, any benefit recognized in medical care costs resulting from favorable development of an estimated liability at the start of the period (captured as a component of “medical care costs related to prior years”) may be offset by the addition of an allowance for adverse claims development when estimating the liability at the end of the period (captured as a component of “medical care costs related to current year”).During the second quarter of 2006, the Company recognized a net benefit in medical care costs of approximately $5.0 million due to favorable development of its medical claims liability at December 31, 2005. Six Months Ended June 30, 2007 2006 Days in claims payable 54 54 Number of members at end of period 1,076,000 1,008,000 Number of claims in inventory at end of period (1) 254,794 279,052 Billed charges of claims in inventory at end of period (1) $ 260,108 $ 259,015 Claims in inventory per member at end of period (1) 0.24 0.30 (1) 2006 claims data excludes information for Cape Health Plan membership of approximately 88,000 members.Cape membership was processed on a separate claims platform through December 31, 2006. -END-
